DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Amendment
The amendments filed May 31st, 2022 has been entered. Claims 1-18 and 22-24 remain pending. 



Claim Rejections - 35 USC § 112(b)
Claims 1-18 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “greater” in claim 1 and claim 24 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 9 recites the limitation "the growth media" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “a bagged or a potted plant”. It is unclear if this is the same “plant” as recited in Claim 1, Line 2, or a separate, additional “plant”. Therefore the claim is vague and indefinite. For the purpose of examination, “a bagged or a potted plant” is interpreted as “a bag or pot with the plant” referring to “a plant” in claim 1.

Claims 2-8, 10-11, and 13-18 inherit the deficiencies as being dependent upon a rejected base claim. Claims 1-18, if rejected under 35 USC § 102 and/or 35 USC § 103 below, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim(s) 1-2, 6, 8-9, 13, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US 3,590,528).

Regarding claim 1, Shepherd teaches a method for improving plant growth (“This invention relates to mulch for use in connection with agricultural endeavors. It more particularly refers to such use of particular organic polymers. Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature. Thus, it is possible to plant earlier and prevent frost damage”, Col. 1, Lines 11-18; thus, implied is a method of using mulch to improve plant growth by “preventing weed growth”, “increasing soil water retention and temperature”, and “preventing frost damage”), said method comprising: (a) providing a kit having a plant, and an active polymer (“The mulch according to this invention may be in substantially continuous film form, with the crop in question having been planted through the film at selected intervals.”, Col. 2, Lines 30-32; thus having a plant, “crop”; “one aspect of this invention includes the use of butene-1 polymers and copolymers as an agricultural mulch”, Col. 2. Lines 1-3; thus having an active polymer, “butene-1 polymer and copolymers”); (b) placing the active polymer within 30 cm of the plant (“Where the mulch of this invention is in film form, it has been found suitable to provide a film thickness of up to about 2 mils.”, Col. 2, Lines 49-51; 2 mils is within 30 cm of the plant or crop); and (c) allowing said plant to grow (“during a growing season”, Claim 1, Line 2; thus implied the plants or crops are allowed to grow); wherein the active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix (“one aspect of this invention includes the use of butene-1 polymers and copolymers as an agricultural mulch…there may be incorporated therein fertilizers, herbicides, insecticides, soil conditioners, opacifying agents, antioxidants or oxidation intensifiers, ultraviolet stabilizers, etc. These materials may comprise up to about 75 weight percent of the total mulch. Exemplary of these added materials are carbon black, urea, calcium phosphate, magnesium phosphate, potassium phosphate, potassium nitrate, ammonium nitrate, potassium chloride, etc.”, Col. 2, Lines 1-23), and wherein an infrared radiation absorbance by said active polymer is greater than an infrared radiation absorbance by said polymer matrix alone provided the same source of a radiation (As best understood, “Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature.”, Col. 1, Lines 14-17, implies “greater” or increased temperature and thus increased infrared absorbance since the primary source of infrared radiation is heat or thermal radiation, any object which has a temperature radiates in the infrared); wherein said plant exhibits improved growth compared to a control plant grown without said active polymer (“a growing season”, Claim 1; “This invention relates to mulch for use in connection with agricultural endeavors. It more particularly refers to such use of particular organic polymers. Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature. Thus, it is possible to plant earlier and prevent frost damage”, Col. 1, Lines 11-18; thus, implied is a method of using mulch with a polymer, as taught by Shepherd above, to improve plant growth by “preventing weed growth”, “increasing soil water retention and temperature”, and “preventing frost damage”).

Regarding claim 2, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer absorbs electromagnetic radiation between 400 nm to 14000 nm wavelength (“ultraviolet light absorber”, Claim 1, note, UV light covers the wavelength range 10nm to 400 nm; “Polyethylene film has been thus used both in its translucent or transparent state, or in its opaque state, i.e., filled with an opaque filler such as carbon black”, Col. 1, Lines 24-26, note, black absorbs visible light which covers the wavelength at least between 380nm to 750nm).

Regarding claim 6, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer comprises one or more polymer types selected from the group consisting of polyethylene terephthalate (PET), polyester, nylon, rayon, and spandex (“some synthetic polymeric materials, e.g., polyethylene, have utility as mulches. Polyethylene film has been thus used”, Col. 1, Lines 22-23).

Regarding claim 8, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer is extruded into a form selected from the group consisting of a fiber, a staple fiber, a film, and a sheet (“Polybutene-1 film for use as an agricultural mulch”, Abstract).
Regarding claim 9, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer is placed in contact with the growth media for said plant (“The mulch according to this invention may be in substantially continuous film form, with the crop in question having been planted through the film at selected intervals.”, Col. 2, Lines 29-31).

Regarding claim 13, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer matrix comprises a mineral powder incorporated into the polymer matrix (“Polybutene (100 parts) is ground in a Banbury mixer at 300.degree. F. with a mixture of urea (20 parts), ammonium nitrate (20 parts), calcium phosphate (12 parts) and potassium chloride (10 parts). The mixture is sheeted out in the form of a film 0.1 mil in thickness. A portion of this is ground to a coarse powder and another portion is chopped into strips 0.5 cms. wide and 1.0 cm. long”, Col. 3, Lines 3-9).

Regarding claim 24, Shepherd teaches a method for improving plant growth (“This invention relates to mulch for use in connection with agricultural endeavors. It more particularly refers to such use of particular organic polymers. Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature. Thus, it is possible to plant earlier and prevent frost damage”, Col. 1, Lines 11-18; thus, implied is a method of using mulch to improve plant growth by “preventing weed growth”, “increasing soil water retention and temperature”, and “preventing frost damage”), said method comprising: (a) providing a kit having a plant, and an active polymer (“The mulch according to this invention may be in substantially continuous film form, with the crop in question having been planted through the film at selected intervals.”, Col. 2, Lines 30-32; thus having a plant, “crop”; “one aspect of this invention includes the use of butene-1 polymers and copolymers as an agricultural mulch”, Col. 2. Lines 1-3; thus having an active polymer, “butene-1 polymer and copolymers”), wherein the active polymer comprises one or more minerals suspended, embedded or otherwise incorporated in a polymer matrix (“one aspect of this invention includes the use of butene-1 polymers and copolymers as an agricultural mulch…there may be incorporated therein fertilizers, herbicides, insecticides, soil conditioners, opacifying agents, antioxidants or oxidation intensifiers, ultraviolet stabilizers, etc. These materials may comprise up to about 75 weight percent of the total mulch. Exemplary of these added materials are carbon black, urea, calcium phosphate, magnesium phosphate, potassium phosphate, potassium nitrate, ammonium nitrate, potassium chloride, etc.”, Col. 2, Lines 1-23), and wherein an infrared radiation absorbance by said active polymer is greater than an infrared radiation absorbance by said polymer matrix alone provided the same source of a radiation (As best understood, “Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature.”, Col. 1, Lines 14-17, implies “greater” or increased temperature and thus increased infrared absorbance since the primary source of infrared radiation is heat or thermal radiation, any object which has a temperature radiates in the infrared); (b) placing the active polymer within 30 cm of the plant (“Where the mulch of this invention is in film form, it has been found suitable to provide a film thickness of up to about 2 mils.”, Col. 2, Lines 49-51; 2 mils is within 30 cm of the plant or crop); and (c) allowing said plant to grow (“during a growing season”, Claim 1, Line 2; thus implied the plants or crops are allowed to grow), wherein said plant exhibits improved growth compared to a control plant grown without said active polymer (“a growing season”, Claim 1; “This invention relates to mulch for use in connection with agricultural endeavors. It more particularly refers to such use of particular organic polymers. Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature. Thus, it is possible to plant earlier and prevent frost damage”, Col. 1, Lines 11-18; thus, implied is a method of using mulch with a polymer, as taught by Shepherd above, to improve plant growth by “preventing weed growth”, “increasing soil water retention and temperature”, and “preventing frost damage”).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 3,590,528) in view of Bissonnette et al. (US 2007/0271841 A1).

Regarding claim 3, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer allows electromagnetic radiation between 400 nm to 14000 nm wavelength to pass through (“Polyethylene film has been thus used both in its translucent or transparent state”, Col. 1, Lines 24-25; thus allows at least some visible light to pass through, which covers the wavelength at least between 380nm to 750nm).
Shepherd does not expressly disclose wherein the active polymer polarizes electromagnetic radiation.
However, in an analogous planting art, Bissonnette teaches wherein the active polymer polarizes electromagnetic radiation (“This invention provides germination caps for increasing the likelihood of germination of a seed relative to an equivalent context without the cap, the cap comprising: a panel comprising at least a partially converging, diverging, refracting, or polarizing lens”, Para. [0223]; “The term "germination cap" as used herein refers to a device which covers a surface of a growing medium. The term "set of germination caps" refers to more than one germination cap”, Para. [0105]; “As used herein, the term "lens" refers to a substance such that at least some photoradiation rays that can pass through it are modified and may or may not be made to change their direction”, Para. [0117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the active polymer polarizes electromagnetic radiation, as taught by Bissonnette, to provide a specific orientation for the light, improving the growing rate of specific plants.

Regarding claim 11, Shepherd teaches the method of claim 1, but does not expressly disclose wherein the kit comprises a planting container with the active polymer material comprising the polymer matrix and a mineral powder, and the active polymer material lining the inside of the planting container.
However, Bissonnette teaches wherein the kit comprises a planting container (Figs. 11-13, “net basket”, 160) with the active polymer material (Fig. 13, “seed-support medium” 180) comprising the polymer matrix and a mineral powder (“a seed-support medium also comprises a germination cap…This invention provides sets of seed support media comprising: a first seed-bearing hydrophilic cellular polymer substrate contained within a first modular rigid receptacle and a second seed-bearing hydrophilic cellular polymer substrate contained within a second modular rigid receptacle wherein the first seed is of a different variety or species than the second seed. Hydroponics nutrients known in the art are useful in the practice of this invention, including liquid nutrient, powder nutrient, one-part, two-part, and three-part nutrient. Hydroponics additive are also useful in the practice of this invention. Additives can be added through the nutrient inlet or the door.”, Paras. [0396]-[0399]), and the active polymer material lining the inside of the planting container (Figs. 12-13 show “seed-support medium” 180 lines shape of “net basket” 160; also see Paras. [0151]-[0152]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the kit comprises a planting container with the active polymer material comprising the polymer matrix and a mineral powder, and the active polymer material lining the inside of the planting container, as taught by Bissonnette, to provide an even distribution of minerals and nutrients for the plant.

Regarding claim 14, Shepherd teaches the method of claim 1, but does not expressly disclose wherein the kit is in a form of a bagged or potted growth media with the plant embedded in the active polymer material.
However, Bissonnette teaches wherein the kit is in a form of a bagged or potted growth media (Fig. 15, “plant support”, 16; shown as a pot containing a growth media; Fig. 13, “growth medium” 109) with the plant embedded (Fig. 15, “plants”, 2; Fig. 13, “seeds”, 110) in the active polymer material (Fig. 13, “seed-support medium” 180; “a seed-support medium also comprises a germination cap…This invention provides sets of seed support media comprising: a first seed-bearing hydrophilic cellular polymer substrate contained within a first modular rigid receptacle and a second seed-bearing hydrophilic cellular polymer substrate contained within a second modular rigid receptacle wherein the first seed is of a different variety or species than the second seed.”, Para. [0398]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the kit is in a form of a bagged or potted growth media with the plant embedded in the active polymer material, as taught by Bissonnette, to provide a means to support the plant, growth media, and polymer together, allowing the plant to properly grow upright or upwards as shown in Fig. 15 of Bissonnette.

Claims 4, 7, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 3,590,528) in view of Anissimov et al. (US 5,958,294).

Regarding claim 4, Shepherd teaches the method of claim 1. Further, Shepherd teaches wherein the active polymer absorbs electromagnetic radiation between 200 and 1100 nm wavelength  (“ultraviolet light absorber”, Claim 1, note, UV light covers the wavelength range 10 nm to 400 nm; “Polyethylene film has been thus used both in its translucent or transparent state, or in its opaque state, i.e., filled with an opaque filler such as carbon black”, Col. 1, Lines 24-26, note, black absorbs visible light which covers the wavelength at least between 380nm to 750nm).
Shepherd does not expressly disclose wherein the active polymer emits light between 200 and 1100 nm wavelength.
However, in an analogous agriculture art, Anissimov teaches wherein the active polymer emits light between 200 and 1100 nm wavelength (“A polymer composition on the base of (co)polymer of ethylene for transforming an ultraviolet light into a red spectral range”, Abstract, note, “red spectral range” covers the wavelength between 610nm to 760nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the active polymer emits light between 200 and 1100 nm wavelength, as taught by Anissimov, since light in the red spectral range “accelerat[es] the growth and productivity of agriculture crops” (Anissimov, Col. 1, Lines 27-28) compared to blue, or other color light.

Regarding claim 7, Shepherd teaches the method of claim 1, but does not expressly disclose wherein the mineral suspended, embedded or otherwise incorporated in the polymer matrix comprises about 1% to about 2% of a total weight of the active polymer.
However, Anissimov teaches wherein the mineral suspended, embedded or otherwise incorporated in the polymer matrix comprises about 1% to about 2% of a total weight of the active polymer (“A polymer composition on the base of (co)polymer of ethylene for transforming an ultraviolet light into a red spectral range comprising from 0.005-1.0% by weight of a tri-component mixture additives and a compatible carrier, the rest by the weight of the total composition, said tri-component mixture comprising component A, selected from the group of oxide, organic or inorganic salt of Eu, component B, selected from the group of beta-diketones and component C, selected from the group of bidentate nitrogen heterocycles or from trialkyl substituted phosphine oxide”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the mineral suspended, embedded or otherwise incorporated in the polymer matrix comprises about 1% to about 2% of a total weight of the active polymer, as taught by Anissimov, “to provide an improved composition for production of polymer films containing polyethylene and active additives that overcome the disadvantages of heretofore available materials and provide an effective accelerator for plant growth”, Col. 1, Lines 56-60). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as using active polymer mulch to increase water retention, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 22, Shepherd teaches a method of growing a plant or plant part thereof (“during a growing season”, Claim 1, Line 2; thus implied the plants or crops are allowed to grow; “This invention relates to mulch for use in connection with agricultural endeavors. It more particularly refers to such use of particular organic polymers. Agricultural mulches are in general well known. These materials are used to cover the soil about crops or other plantings in order to prevent or retard weed growth and to increase soil water retention and temperature. Thus, it is possible to plant earlier and prevent frost damage”, Col. 1, Lines 11-18; thus, implied is a method of using mulch to improve plant growth by “preventing weed growth”, “increasing soil water retention and temperature”, and “preventing frost damage”) comprising: providing a kit in a form of a plant, an active polymer material (“The mulch according to this invention may be in substantially continuous film form, with the crop in question having been planted through the film at selected intervals.”, Col. 2, Lines 30-32; thus having a plant, “crop”; “one aspect of this invention includes the use of butene-1 polymers and copolymers as an agricultural mulch”, Col. 2. Lines 1-3; thus having an active polymer, “butene-1 polymer and copolymers”), and plant growth media (“These materials are used to cover the soil about crops or other plantings”, Col. 1, Lines 14-15); placing the plant or plant part thereof in the growing medium comprising the active polymer material (“The mulch according to this invention may be in substantially continuous film form, with the crop in question having been planted through the film at selected intervals.”, Col. 2, Lines 29-31), wherein the active polymer material absorbs ultraviolet light in the range of about 10 nm to about 400 nm (“ultraviolet light absorber”, Claim 1, note, UV light covers the wavelength range 10 nm to 400 nm; “Polyethylene film has been thus used both in its translucent or transparent state, or in its opaque state, i.e., filled with an opaque filler such as carbon black”, Col. 1, Lines 24-26, note, black absorbs visible light which covers the wavelength at least between 380nm to 750nm), and growing the plant or plant part-thereof (“during a growing season”, Claim 1, Line 2; thus implied the plants or crops are growing).
Shepherd does not expressly disclose the active polymer material emits light in a wavelength between about 200 nm to about 1,000 nm.
However, in an analogous agriculture art, Anissimov teaches wherein the active polymer emits light between 200 and 1100 nm wavelength (“A polymer composition on the base of (co)polymer of ethylene for transforming an ultraviolet light into a red spectral range”, Abstract, note, “red spectral range” covers the wavelength between 610nm to 760nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the active polymer emits light between 200 and 1100 nm wavelength, as taught by Anissimov, since light in the red spectral range “accelerat[es] the growth and productivity of agriculture crops” (Anissimov, Col. 1, Lines 27-28) compared to blue, or other color light.

Regarding claim 23, Shepherd as modified by Anissimov teaches the method of claim 22. Further, Anissimov teaches wherein the active polymer material emits light in a wavelength between about 350 nm to about 800 nm (“A polymer composition on the base of (co)polymer of ethylene for transforming an ultraviolet light into a red spectral range”, Abstract, note, “red spectral range” covers the wavelength between 610nm to 760nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Anissimov wherein the active polymer material emits light in a wavelength between about 350 nm to about 800 nm, as further taught by Anissimov, since light in the red spectral range “accelerat[es] the growth and productivity of agriculture crops” (Anissimov, Col. 1, Lines 27-28) compared to blue, or other color light.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 3,590,528) in view of Lewis et al. (US 2014/0298511 A1).

Regarding claim 5, Shepherd teaches the method of claim 1, but does not expressly disclose wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2) (“wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2)”, Claim 5).
However, in an analogous plant art, Lewis teaches wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2) (“A third direct method uses fibrous forms of metal or ceramic consisting of sharp, porous or hollow needle-like projections that literally impale the cells, and also the nuclear envelope of cells. Both silicon carbide and aluminum borate whiskers have been used for plant transformation”, Para. [0125]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Lewis wherein the active polymer comprises one or more mineral types selected from the group consisting of silicon carbide (SiC), calcium carbide (CaC2),titanium dioxide (TiO2), aluminum oxide (A1203), and silicon dioxide (SiO2), as taught by Lewis, “allowing growth and regeneration into plants” (Lewis, Para. [0125]).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 3,590,528) in view of Burge (US 2006/0185238 A1).

Regarding claim 10, Shepherd teaches the method of claim 8, but does not expressly wherein the selected form of the active polymer is a fiber, and wherein said fiber is made into a textile using a technique selected from the group consisting of weaving, stitching, sewing, knitting, bonding, fusing, and felting.
However, in an analogous plant art, Burge teaches wherein the selected form of the active polymer is a fiber, and wherein said fiber is made into a textile using a technique selected from the group consisting of weaving, stitching, sewing, knitting, bonding, fusing, and felting (“An enclosed pouch (4) may include at least a first (13) and a second surface (14) as can be seen in FIG. 4. In FIG. 2, edges of a first and perhaps even a second surface may be attached with a stitching (15), adhesive or the like.”, Para. [0030]; “A surface of a pouch may be a porous skin (20) or the like which has pores (29) as shown in FIG. 6 that may allow liquid such as water to pass through the skin. A surface or perhaps even a porous skin of an enclosed pouch may be made of a material such as but not limited to cotton, plastic, wool, synthetic fibers, paper, polyester, cheesecloth, hemp, nylon, screens, non-disintegratable materials, non-disposable materials, and the like materials. Pores can also be defined by different fabric weaves and the like which ultimately allow for different amounts of liquids to pass through them.”, Para. [0032]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the selected form of the active polymer is a fiber, and wherein said fiber is made into a textile using a technique selected from the group consisting of weaving, stitching, sewing, knitting, bonding, fusing, and felting, as taught by Burge, to provide improved moisture retention and drainage for the plant.

Regarding claim 12, Shepherd teaches the method of claim 1, but does not expressly disclose wherein the kit is in a form of a bagged or a potted plant.
However, Burge teaches wherein the kit is in a form of a bagged or a potted plant (Figs. 1 and 8, “pot”, 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd wherein the kit is in a form of a bagged or a potted plant, as taught by Burge, to provide a form factor that can be more easily transported from one location to another.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 3,590,528) in view of Bissonnette et al. (US 2007/0271841 A1), as applied to claim 14 above, further in view of Lewis et al. (US 2014/0298511 A1).

Regarding claim 15, Shepherd as modified by Bissonnette teaches the method of claim 14, but does not expressly disclose wherein the plant is a clone. 
However, in an analogous plant art, Lewis teaches wherein the plant is a clone (“cannabis clone”, Claim 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Bissonnette wherein the plant is a clone, as taught by Lewis, since these two plant or crop varieties were art-recognized equivalents for plants before the effective filing date of the claimed invention.

Regarding claim 16, Shepherd as modified by Bissonnette teaches the method of claim 14 but does not expressly disclose wherein the plant is in a seedling form. 
However, Lewis teaches wherein the plant is in a seedling form (“The present invention also relates to variants, mutants and trivial modifications of the seeds, plant parts and/or whole plants of the cannabis plants of the present invention”, Para. [0106]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Bissonnette wherein the plant is in a seedling form, as taught by Lewis, since these two plant or crop varieties were art-recognized equivalents for plants before the effective filing date of the claimed invention.

Regarding claim 17, Shepherd as modified by Bissonnette teaches the method of claim 14, but does not expressly disclose wherein the plant is male. 
However, Lewis teaches wherein the plant is male (“Cannabis normally has imperfect flowers, with staminate "male" and pistillate "female" flowers occurring on separate plants”, Para. [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Bissonnette wherein the plant is male, as taught by Lewis, since these two plant or crop varieties were art-recognized equivalents for plants before the effective filing date of the claimed invention.

Regarding claim 18, Shepherd as modified by Bissonnette teaches the method of claim 14. Further, Lewis teaches wherein the plant is female (“Cannabis normally has imperfect flowers, with staminate "male" and pistillate "female" flowers occurring on separate plants”, Para. [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shepherd as modified by Bissonnette wherein the plant is female, as further taught by Lewis, since these two plant or crop varieties were art-recognized equivalents for plants before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive in light of GRANTED Petition Decision dated 06/21/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shepherd (US 3,590,528), Bissonnette et al. (US 2007/0271841 A1), Anissimov et al. (US 5,958,294), Lewis et al. (US 2014/0298511 A1), and Burge (US 2006/0185238 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Canright, Shelley, and Brian Dunbar. “Infrared Light.” NASA, 18 Mar. 2004, www.nasa.gov/audience/forstudents/5-8/features/F_Infrared_Light_5-8.html. Discloses the relationship between temperature and emitting infrared radiation discussed in the claim 1 rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647